SUPPLEMENTAL
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

The application has been amended as follows:
In claim 1, --of-- has been added before “the second” and “be” has been changed to --being-- in line 22.
In claim 10, --of-- has been added after “and a length” in line 5; “are” has been changed to --being-- in line 6; both “their” have been deleted from line 17; and “the thickness” has been changed to --a thickness-- in line 28.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

A method for measuring a transverse thermal conductivity of a thin film, comprising depositing the first metal strip on a surface of the sample, enabling the first metal strip and the second metal strip to be parallel to each other, a length of the first metal strip and a length of the second metal being equal, and enabling a line width of the second metal strip to be larger than a line width of the first metal strip; and setting the transverse direction to be a direction in which the surface of the thin film to be measured is perpendicular to a length direction of the first metal strip; and calculating the transverse thermal conductivity Kx of the thin film to be measured with a thickness of d according to the claimed formula (claim 1).
A device for measuring the transverse thermal conductivity of a thin film, comprising a first metal strip and a second metal strip which are deposited on a surface of a thin film to be measured, wherein the first metal strip and the second metal strip are parallel to each other, a length of the first metal strip and a length of the second metal being equal, and a line width of the second metal strip is larger than a line width of the first metal strip; wherein the data processing controller is used for calculating the transverse thermal conductivity Kx of the thin film to be measured with the thickness of d according to the claimed formula (claim 10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/13/21